Case 1:19-cv-00052-LMB-TCB Document 14 Filed 07/17/19 Page 1 of 2 PageID# 46




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

BOBBY MARSHALL,                                  )
                                                 ) Case No.: 1:19-cv-00052-LMB-TCB
                Plaintiffs,                      )
                                                 )
        v.                                       ) Judge Leonie M. Brinkema
                                                 ) Magistrate Judge Theresa C. Buchanan
                                                 )
                                                 )
CAPITAL ONE BANK (USA) N.A.,                     )
                                                 )
                Defendant.                       )
                                                 )


                      NOTICE OF SETTLEMENT AND REQUEST
                  FOR TERM TO FILE STIPULATION FOR DISMISSAL

        Plaintiff, Bobby Marshall, notifies the Court that Plaintiff and Defendant Capital One Bank

(USA), N.A. have reached what is in principle an agreement to settle all claims in this matter, and

are in the process of completing the final settlement documents. Plaintiff respectfully requests the

Court to set aside all case management deadlines and grant the parties a period of 14 days in which

to file the appropriate stipulation for dismissal.

Respectfully submitted, on this 17th day of July 2019.


                                                      By: /s/ Francis A. Webb
                                                      Francis Alexander Webb
                                                      Law Office F A Webb, PLLC
                                                      4103 Chain Bridge Rd.,Suite 300
                                                      Fairfax, VA 22030
                                                      Tel: (703) 539-2003
                                                      Email: frank@fawebb.com
                                                      Attorney for Plaintiff, BOBBY
                                                      MARSHALL
Case 1:19-cv-00052-LMB-TCB Document 14 Filed 07/17/19 Page 2 of 2 PageID# 47




                                                      Carlos C. Alsina-Batista
                                                      Pro Hac Vice
                                                      4740 Green River Rd., Suite 310
                                                      Corona, CA 92880
                                                      Tel. (657) 363-3331
                                                      Fax (657) 246-1311
                                                      E: CarlosA@jlohman.com
                                                      Attorney for Plaintiff, BOBBY
                                                      MARSHALL
                               CERTIFICATE OF SERVICE

       I certify that on July 17, 2019 I filed Plaintiff’s Notice of Settlement using the CM/ECF

system, which will provide notice to the following:

John D. Sadler (VA Bar No. 80026)
BALLARD SPAHR LLP
1909 K Street, NW – 12th Floor
Washington, DC 20006-1157
Telephone: (202) 661-2200
Facsimile: (202 661-2299
Email: sadlerj@ballardspahr.com
ATTORNEY TO BE NOTICED



                                                      By: /s/ Francis A. Webb
                                                      Francis Alexander Webb
                                                      Law Office F A Webb, PLLC
                                                      4103 Chain Bridge Rd.,Suite 300
                                                      Fairfax, VA 22030
                                                      Tel: (703) 539-2003
                                                      Email: frank@fawebb.com
                                                      Attorney for Plaintiff, Bobby Marshall




                                               -2-
